Citation Nr: 0317029	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  96-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a chronic bipolar disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from June 7, 1967, to August 
3, 1967.  

This appeal originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma.  

In December 1997, the Board remanded this claim for 
additional development.  In September 1999, the Board denied 
the claim, and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  On June 14, 2001, the Court vacated and remanded the 
Board's September 1999 decision for readjudication and 
development, if necessary, in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096.  

In May 2002, the Board again denied the claim, and the 
veteran appealed the decision to the Court.  On December 19, 
2002, the Court granted a Joint Motion to vacate and remand 
the claim, noting the need for additional VCAA consideration 
in light of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and Charles (John) v. Principi, 16 Vet. App. 370 (2002).  The 
parties also noted that in its readjudication of the claim, 
the Board would need to address whether a July 1998 VA 
examination report is adequate for evaluation purposes, in 
light of the holdings of Bielby v. Brown, 7 Vet. App. 260 
(1994) and Coloyong v. West, 12 Vet. App. 5245 (1999).   


REMAND

The Board recognizes that in accordance with the VCAA, and 
especially in light of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles (John) v. 
Principi, 16 Vet. App. 370 (2002), that additional 
development is required for this claim.  Specifically, the 
veteran needs to be advised further as to the laws and 
regulations pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  It should also be determined 
whether any additional development of the claim is required 
under the VCAA.  Further, in light of recent precedent, 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003), it is apparent that the Board itself cannot 
undertake such actions.  

In light of the above, this claim is REMANDED for the 
following:

1.  Efforts must be undertaken to review 
the claims file and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim per Quartuccio.  The veteran and his 
representative must be afforded the 
appropriate period of time for response to 
all such notice and development, as 
required by VA law.     

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should again be 
allowed for response by the veteran and/or 
his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


